DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, 12, 14, 17-22, 25 and 26 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-9, 11, 12, 14, 17-22, 25 and 26 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “a first via connecting the first lower pad and the first upper pad to each other in the first insulating layer; a second via connecting the second lower pad and the second upper pad to each other in the first insulating layer; and a capacitor between the first lower pad and the first via, a thickness of the capacitor being less than a thickness of the first lower pad along a direction perpendicular to a bottom of the capacitor” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “a first via connected to a top surface of the first conductive pattern; a capacitor between the first conductive pattern and the first via; a second via connected to a top surface of the upper pad; and a semiconductor chip electrically connected to a top of the second via, a thickness between the top of the second via and a bottom of the first conductive pattern being less than a thickness of the semiconductor chip along a direction perpendicular to the bottom of the first conductive pattern, wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 17, 2021